 



Exhibit 10.2
EMPLOYMENT AGREEMENT
BY AND BETWEEN
HARTVILLE GROUP, INC.
AND
CHRISTOPHER R. SACHS
EFFECTIVE: September 19, 2005

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
TABLE OF CONTENTS

                      PAGES  
1.
  EMPLOYMENT     1  
 
  1.1 General Duties and Title     1  
2.
  TERM     2  
3.
  REMUNERATION     2  
4.
  WITHHOLDING     2  
5.
  INSURANCE AND OTHER BENEFIT PLANS     3  
6.
  VACATIONS, ILLNESS AND HOLIDAYS     3  
7.
  BUSINESS EXPENSES     3  
8.
  INDEMNIFICATION     3  
9.
  TERMINATION OF EMPLOYMENT     4  
 
  9.1 Termination by the Company for Cause     4  
 
  9.2 Definition of Cause     4  
 
  9.3 Determination of For Cause Termination     5  
 
  9.4 Termination by the Company Without Cause     5  
 
  9.5 Voluntary Termination by the Executive     6  
 
  9:6 Disability Termination     6  
 
  9.7 Termination Due to Executive's Death     7  
10.
  RESTRICTIVE COVENANTS; CONFIDENTIALITY; OWNERSHIP OF PROCEEDS OF EMPLOYMENT  
  7  
 
  10.1 Solicitation of Employees; Customers; Agents or Representatives etc.    
7  
 
  10.2 Confidential Records     8  
 
  10.3 Ownership of Proceeds of Employment     8  
 
  10.4 Survival     8  
 
  10.5 Enforceability; Remedies     9   MISCELLANEOUS PROVISIONS     9  
 
  11.1 Severability     9  
 
  11.2 Execution in Counterparts     9  
 
  11.3 Notices     9  
 
  11.4 Entire Agreement and Subsequent Amendments     10  
 
  11.5 Applicable Law     10  
 
  11.6 Headings     10  
 
  11.7 Binding Effect; Successors and Assigns,     10  
 
  11.8 Waiver     11  
 
  11.9 Warranty and Capacity to Contract     11  
 
  11.10 Arbitration     11  
 
  11.11 Remedies     12  
 
  11.12 Survival     12  
 
  11.13 Costs of Preparation and Negotiation of Agreement     12  

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of the September 19, 2005
(the “Effective Date”) by and among HARTVILLE GROUP, INC. (the “Company”) a
Nevada corporation, and CHRISTOPHER R. SACHS an individual currently residing at
3287 Lander Road, Pepper Pike, OH 44124 (“Executive”).
WITNESSETH THAT,
WHEREAS, the Company desires to employ Executive in accordance with the terms of
this Agreement and Executive desires to be so employed by the Company; and
WHEREAS, the parties desire to set forth the employment understanding and terms
and conditions of employment in a written agreement; and Executive wishes to
accept such employment upon the terms and subject to the conditions hereinafter
set forth;
NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto hereby agree as follows:

1.   EMPLOYMENT   1.1   General Duties and Title       On the Effective Date,
the Company hereby employs Executive with the title/s designated in Exhibit A
(the “Position Description”) attached hereto and forming a part of this
Agreement.       Executive’s primary responsibilities and duties are as
described in Exhibit A. The primary responsibilities and duties of the Executive
may be altered or amended by either (i) the mutual agreement of the Company and
the Executive; or (ii) the establishment of new or modified duties, as
determined by the Chief Executive Officer (CEO) after consultation with the
Board of Directors of the Company (the “Board”). Any modifications or
alterations to the duties assigned to the Executive will be consistent with the
customary duties of a Chief Financial Officer and the education, background and
experience of the Executive. Executive shall faithfully and substantially
perform for the Company all such duties. Executive shall report to and take
direction primarily from the CEO. Executive agrees to act in the capacity of a
member or officer of such boards as he may be appointed without remuneration
other than the remuneration to which Executive is otherwise entitled under this
Agreement.       Services rendered by Executive shall be rendered in accordance
with recognized insurance and financial industry standards and recognized codes
of conduct or ethics. Executive shall further promote and enhance the business
purposes of the Company’ by entertainment and other means, including
participation in professional organizations and activities, attendance at
insurance, financial, or industry conventions and seminars, and membership in
insurance or financial industry societies.

1



--------------------------------------------------------------------------------



 



2.   TERM       The employment of Executive hereunder shall commence on the
Effective Date and shall, unless this Agreement is sooner terminated as provided
in Section 9 hereof, continue for one year and thereafter for additional one
(1) year terms, provided however, that if written notice of termination of this
Agreement is given by party hereto to the other party hereto at least ninety
(90) days prior to an Anniversary Date, then this Agreement shall terminate no
later than the Anniversary Date next following the date of such notice.   3.  
REMUNERATION       The Company (and/or an affiliate acting on behalf of the
Company) will pay, or provide, to Executive as compensation for services to be
rendered under Section 1 hereof, the following amounts:

  (a)   Monthly Base Salary         A base salary (“Base Salary”) at the monthly
equivalent rate of One Hundred and Fifty Thousand Dollars ($150,000) per annum.
    (b)   Stock Option Rights         Options under a nonstatutory stock option
plan to be adopted by the Company in 2006 to purchase up to 350,000 shares of
the common stock of the Company on the terms and conditions set forth in a Stock
Option Agreement to be adopted by the parties.     (c)   Travel Expenses        
The Company shall provide the Executive with a car allowance of $500.00 per
month.     (d)   Discretionary Cash Bonus         A cash bonus payable to the
Executive at such times and in such amounts as the Company may, in its sole
discretion, determine.

4.   WITHHOLDING       Executive agrees that the Company shall withhold from any
and all payments required to be made to Executive pursuant to this Agreement all
actual or potential Federal, State, local and/or other taxes the Company
determines are required or potentially will be required, to be withheld in
accordance with applicable statutes and/or regulations from time to time in
effect.

2



--------------------------------------------------------------------------------



 



5.   INSURANCE AND OTHER BENEFIT PLANS       Executive shall be entitled, during
the period of employment with the Company, to participate in (i) the life
insurance and disability insurance plans available to executives of the Company,
including such accidental death or other benefits as may be provided under such
plans, and (ii) the health and dental and vision plans available to officers
(and their immediate families) of the Company, and (iii) such other employee
benefit plans, including all employee welfare benefit plans and employee pension
benefit plans, that currently are or will be made generally available to
executives and salaried employees of the Company. Participation by or inclusion
of the Executive in any benefit plan maintained by the Company shall be provided
only to the extent that the Executive is eligible under the terms and conditions
of the applicable plan and, if required pursuant to the plan, the employee meets
any insurance underwriting or other conditions validly required by the provider
or carrier of the plan or the contracts, policies, or other terms of eligibility
or participation issued in connection with the plan.   6.   VACATIONS, ILLNESS
AND HOLIDAYS       Without any loss or reduction of remuneration, Executive
shall be entitled to be absent from Executive’s duties with the Company by
reason of vacation for four (4) weeks for each year or illness for (4) four
weeks for each year during the term of this Agreement. In addition, the
Executive shall be entitled to such national and religious holidays as generally
approved by the Company. The Executive shall not be entitled to carry forward
any unused sickness, vacation or holiday time accrued during a year to
successive years of this Agreement until used.   7.   BUSINESS EXPENSES      
The Company recognizes that, in connection with Executive’s performance of his
duties, functions and responsibilities hereunder, Executive will incur certain
reasonable and necessary expenses. The Company agrees to pay or promptly
reimburse Executive for all such reasonable business expenses, which are
incurred in connection with the Company’s business, upon the presentation of
statements setting forth the nature and amount of such expenses in reasonable
detail, in accordance with the Company’s generally applicable guidelines and
procedures from time to time.   8.   INDEMNIFICATION       The Company shall
indemnify, defend and hold harmless Executive, and shall cause each applicable
entity controlled by the Company (defined for purposes of this Section 8 as a
“Subsidiary”) to indemnify, defend and hold harmless Executive for general
directors and/or officers liability in the normal course of Executive’s services
on Company business or Subsidiary business, to the fullest extent allowed by
Nevada law and the bylaws of the Company.

3



--------------------------------------------------------------------------------



 



    To secure its indemnification obligations the Company has and shall maintain
in full force and effect through the term of this Agreement directors and
officers insurance coverage as determined by the Company, but in no event in an
amount less than $2 million. The use of the Company’s insurance coverage or
policy to secure its or any Subsidiary’s indemnification obligation shall not,
however, limit the obligation of the Company or any Subsidiary to indemnify the
Executive for claims or expenses either below the annual or periodic deductible
limit in the policy or in excess of the policy limits or for items or events not
covered by the policy.       The Company shall be obligated, and shall cause
each applicable Subsidiary, to pay the claims or expenses of the Executive
required under this Section 8, including defense cost, directly to the third
party to whom payment is due and owing, without the necessity of the Executive
making such payment and seeking reimbursement from the Company or the
Subsidiary.       To the extent that the Executive is successful on the merits
or otherwise in defense of any action, suit, or proceeding, or in defense of any
claim, issue or matter brought against the Executive, the Executive shall be
indemnified by the Company, and the Company shall cause each applicable
Subsidiary to indemnify the Company, against all expenses, including defense and
legal fees, incurred by the Executive.       The provisions of this Section 8
shall survive the termination or expiration of Executive’s employment under this
Agreement irrespective of the reason for such termination, provided that nothing
herein shall be construed to provide Executive with any greater coverage or
coverage for any period longer than Executive would have been entitled to
receive under the terms of such insurance policy referred to herein (other than
deductible and policy dollar limits).   9.   TERMINATION OF EMPLOYMENT   9.1  
Termination by the Company for Cause       In the event that Executive is
removed from office by the Company for cause (as hereinafter defined), the
employment of Executive under this Agreement shall terminate and Executive shall
be entitled to receive all remuneration and benefits accrued hereunder to the
date of such termination except for unvested Options under the Option Plan and
insurance which would by its terms lapse.       No other or further payment of
benefits under this Agreement will be due upon Termination for Cause, except as
required by law, or under the Company’s insurance and other employee benefit
plans and the procedures referred to in Sections 5 and 7.   9.2   Definition of
Cause       For purposes of this Agreement, the term “cause” shall mean (i) any
willful material neglect by Executive, or material failure by Executive to
substantially perform the duties and responsibilities of the Executive’s office
or offices (other than any such failures resulting from Executive’s incapacity
due to illness or injury), or (ii) any malfeasance or gross misconduct by
Executive in connection with the performance of any of the duties or
responsibilities or otherwise which would, in the view of a reasonable person,
be materially prejudicial to the interests of the Company or any of its

4



--------------------------------------------------------------------------------



 



    affiliates if Executive were retained in the respective office or offices,
including without limitation, conviction of a felony, or (iii) actual indictment
for, or formal admission to a felony or crime of moral turpitude, dishonesty,
breach of trust or unethical business conduct or any crime involving the
Company, or (iv) repeated material failure to adhere to the policies and
directions of the CEO or the Board of Directors, or failure of the Executive to
devote sufficient time and efforts to the business of the Company and the duties
and responsibilities hereunder so as to result in material impairment of the
Executive’s performance hereunder, and with respect to 9.2(i) or 9.2(ii) or
9.2(iv) herein, there has been a failure to cure such breach or a failure to
modify Executive’s conduct within 30 days of receiving written notice of such
breach specifying the factual reasons supporting the proposed dismissal for
cause.   9.3   Determination of For Cause Termination       A determination of a
for cause termination shall be made by the Company as follows:

  (a)   The CEO shall first make a preliminary determination that the Executive
should be reviewed for discharge for cause. The Company will not be required to
provide any preliminary notice to the Executive of its intention to investigate
the possible discharge of the Executive for cause.     (b)   After investigating
the circumstances surrounding the possible for cause termination of the
Executive, the Company, through the CEO, may immediately relieve or suspend the
Executive from the Executive’s position by providing notice to the Executive.
Upon notice of the suspension, the Executive shall immediately vacate the
premises and remove all personal property from the premises of the Company. The
Company shall have the absolute right to review any and all material in the
possession of the Executive on the Company premises to determine those items,
which are proprietary to the Company. After sorting the appropriate items, all
personal items shall be delivered to the Executive at the location designation
reasonably selected by the Executive.     (c)   After concluding its
investigation, the Company, through the CEO, shall make a determination whether
the Executive should be discharged for cause. The determination for discharge
for cause shall be timely communicated in writing to the Executive.     (d)  
Until terminated, notwithstanding that any of the foregoing procedures are
taking place, or have taken place, the Executive shall be entitled to and shall
continue to accrue all remuneration and benefits provided for under this
Agreement.

9.4   Termination by the Company Without Cause       The Company expressly
reserves the right to terminate the employment, or materially reduce the
responsibilities, of Executive at any time for no reason or for any reason.    
  In the event that Executive’s employment is so terminated or altered under
this Section, Executive shall be entitled to receive:

5



--------------------------------------------------------------------------------



 



    Six (6) monthly payments of the current monthly Base Salary, paid pursuant
to the Company’s normal payroll practices       In addition to the above
payments if permitted under the appropriate plan documentation and if allowed by
law, all health, dental and life insurance coverage provided to Executive under
the employee benefit plans will be extended for such period as the Company is
obligated to make monthly Base Salary payments to Executive in terms of this
Section, unless Executive becomes covered by other employer plans. If coverage
extensions are not permitted by law or under the plans, the Company shall pay to
the Executive periodic bonuses equal to the insurance premium cost which would
have been required as if the Executive were covered under the plan.       Any
unvested employer contributions attributable to Executive under any pension
plan, shall be accelerated and deemed vested as of the date of termination of
employment without cause. If the acceleration of vesting is not permitted by law
or under the terms of the plan, the Company shall, in lieu of accelerated
vesting, pay a bonus to the Executive in the amount of the account forfeiture
under the plan.   9.5   Voluntary Termination by the Executive       Executive
shall be entitled, with not less than ninety (90) days written notice, to
voluntarily terminate employment with the Company. If Executive elects such
termination, Executive shall be entitled to receive the Executive’s monthly Base
Salary defined under Section 3 and benefits defined under Section 5 until the
end of such notice period. Executive shall also be entitled to exercise any
vested rights under Sections 5 and 6.       Even though the Executive is
required to give not less than ninety (90) days advance written notice, the
Company shall have the option to require that the Executive discontinue service
on behalf of the Company at any time upon receipt of advance written notice of
the Executive’s election to terminate; provided, however, that in such event the
Company shall be required to continue the Base Salary and benefit payments
through the ninety (90) day notice period.   9.6   Disability Termination      
The Executive’s employment shall terminate if the Executive becomes so disabled
as to be unable to substantially perform the services of the character
contemplated by this Agreement, and such disability continues for a period of
ninety (90) consecutive days. The Executive’s employment shall terminate at the
conclusion of the 90-consecutive day disability. In such event, the Executive
shall be entitled to receive the Executive’s monthly Base Salary defined under
Section 3 and benefits defined under Section 5 until the end of the
90-consecutive day disability period. Executive shall also be entitled to
exercise any vested rights under Sections 5 and 6.

6



--------------------------------------------------------------------------------



 



    For purposes of this Agreement the term “disability” or “disabled” shall
mean a physical or mental condition resulting from a bodily injury or disease or
mental disorder which renders the Executive incapable of engaging in substantial
gainful activity of the character contemplated by this Agreement and which can
be expected to be of a long and continued duration. The disability of the
Executive shall be determined by the Board based upon competent medical
authority. The determination of a disability may be made by the Board
independent of such determination being made under any other disability
insurance plan sponsored or funded by the Company.   9.7   Termination Due to
Executive’s Death       This Agreement shall terminate if the Executive shall
die, in which event the Executive’s estate or personal representative shall not
be entitled to continue to receive Base Salary payments permitted under
Section 3 or other benefits permitted under this Agreement, other than the
monthly Base Salary for the period until death and those benefit continuation
requirements imposed as a matter of law, With respect to other benefit
entitlement under the bonus plan or other similar plans, the Executive’s estate
shall only be permitted to such rights or benefits as otherwise provided in
those plan documents.   10.   RESTRICTIVE COVENANTS; CONFIDENTIALITY; OWNERSHIP
OF PROCEEDS OF EMPLOYMENT,   10.1   Solicitation of Employees; Customers; Agents
or Representatives etc.       Executive agrees that, during the term of
employment hereunder, and for a period of one (1) year after the Company no
longer employs Executive, Executive shall not, directly or indirectly:

  (a)   solicit, entice, persuade or induce any individual who is then or has
been within the preceding six-month period, an employee of the Company or any of
its subsidiaries or affiliates, to terminate his or her employment with the
Company or any company controlled by or under common control with the Company
(defined for purposes of this Section 10 as an “Affiliate”), or to become
employed by or enter into contractual relations with any other individual or
entity, and the Executive shall not approach any such employee for any such
purpose or authorize or knowingly approve the taking of any such actions by any
other individual or entity; or,     (b)   except in accordance with Executive’s
duties hereunder, solicit, entice, persuade or induce any individual or entity
which is then, or has within the preceding twelve month period been, a customer,
distributor or supplier, or policy owner, agent or representative of the Company
or any of its Affiliates to terminate or materially reduce his, her or its
contractual or other relationship with the Company or any of its subsidiaries or
affiliates, and the Executive shall not approach any such customer, distributor,
supplier, policy owner, agent or representative for such purpose or authorize or
knowingly approve the taking of any such actions by any other individual or
entity.

7



--------------------------------------------------------------------------------



 



  (c)   For purposes of this Agreement, where the Executive has been Terminated
without Cause under Section 9.4, such restrictive period of one (1) year shall
commence at the time provided under 9.4 for the Executive’s receipt of the final
monthly payment under Section 9.4.

10.2   Confidential Records       In the course of employment, Executive will
have access to confidential information, records, data, specifications, and
other knowledge owned by the Company or its subsidiaries or affiliates.
Executive agrees that at no time during or after the term of employment shall
the Executive remove or cause to be removed from the premises of the Company or
its subsidiaries or affiliates, any record, file, memorandum, document,
equipment or like item relating to the business of the Company or its
subsidiaries or affiliates, except in furtherance of Executive’s duties
hereunder, and immediately following the termination of Executive’s employment
hereunder or at any other time at the request of the CEO or the Board of
Directors, all such records, files, memoranda, documents, equipment and like
items then in Executive’s possession will promptly be returned to the Company.
Executive further agrees that, during and after the term of employment,
Executive shall not without the written consent of the Company or a person
authorized thereby, disclose to any person, other than an employee of the
Company its subsidiaries or affiliates or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by
Executive of duties as an executive of the Company, any confidential information
obtained by Executive while in the employ of the Company with respect to any
business methods, plans, policies, products and/or personnel of the Company or
its subsidiaries or affiliates, the disclosure, including speaking with the
press, of which would, in the view of a reasonable person, be injurious or
damaging to the business of the Company or its subsidiaries, or affiliates,
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by Executive), or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Company.   10.3   Ownership of
Proceeds of Employment       Executive acknowledges that the Company shall be
the sole owner of all the fruits and proceeds of the Executive’s services
hereunder, including without limitation all ideas, concepts, formats,
suggestions, developments, arrangements, designs, packages, programs, promotions
and other properties relating to the businesses of the Company, which Executive
may create in connection with and during the term of employment hereunder, free
and clear of any claims by the Executive of any kind or character whatsoever
(other than Executive’s right to compensation and benefits hereunder).   10.4  
Survival       The provisions of this Section 10 shall survive any termination
or expiration of Executive’s employment under this Agreement, irrespective of
the reason therefore.

8



--------------------------------------------------------------------------------



 



10.5   Enforceability; Remedies       The parties hereto agree that a breach by
Executive of any of the provisions of Section 10 hereof will cause the Company
great and irreparable injury and damage. By reason of this, Executive
acknowledges that, in the event of a breach by Executive of any of the
provisions of Section 10 hereof, the Company shall be entitled, in addition and
as a supplement to any other rights or remedies it may have at law, to the
remedies of injunction, specific performance and other equitable relief. This
section 10 shall riot, however, be construed as a waiver of any of the rights
which the Company may have for damages or otherwise.   11.   MISCELLANEOUS
PROVISIONS   11.1   Severability       Executive acknowledges and agrees that
(i) Executive has had an opportunity to seek advice of counsel in connection
with this agreement and (ii) the Restrictive Covenants contained in Section 10.1
hereof are reasonable in temporal and geographic scope and in all other
respects. If in any jurisdiction any term or provision hereof is determined to
be invalid or unenforceable, (a) the remaining terms and provisions hereof shall
be unimpaired, (b) any such invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction, and the remaining provisions hereof shall be given full force and
effect without regard to the invalid portions. The Employer and the Executive
intend to and hereby confer jurisdiction to endorse the Restrictive Covenants
upon the Courts of any jurisdiction within the geographical scope of the
covenants.   11.2   Execution in Counterparts       This Agreement may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement (and all
signatures need not appear on any one counterpart),and this Agreement shall
become effective when one or more counterparts has been signed by each of the
parties hereto and delivered to each of the other parties hereto.   11.3  
Notices       Any notice or other communication in connection with this
Agreement shall be deemed to be delivered if in writing (or in the form of a
fax) addressed as provided below and if either (a) actually delivered at said
address, or (b) in the case of a letter, three business days shall have elapsed
after the same shall have been deposited in the US mail, postage prepaid and
registered or certified, and (c) in the case of fax, one business day shall have
elapsed after dispatch.

    If to the Company, to it at the following address:

Hartville Group, Inc.
3840 Greentree Avenue SW

9



--------------------------------------------------------------------------------



 



Canton, Ohio
FAX                                        
Attention: C.E.O.

    with a copy to:

Jack Bjerke
Baker & Hostetler
Capitol Square, Suite 2100
Columbus, Ohio 43215-4260

    or at such other address as the Company shall have specified by written
notice actually received by the addresser.       If to Executive, to Executive
at the address provided in the preamble or to csachs@sbcglobal.net       or at
such other address as Executive shall have specified by written notice actually
received by the addresser.   11.4   Entire Agreement and Subsequent Amendments  
    This Agreement constitutes the entire agreement between the Company and
Executive relating to Executive’s employment and supersedes all prior agreements
and understandings of the parties hereto, whether oral or written with respect
to the subject matter herein.       This Agreement may be amended or altered
only by the written agreement of the Company and Executive.   11.5   Applicable
Law       This Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio without regard to principles of conflict of law.  
11.6   Headings       The descriptive headings of the several sections of this
Agreement are inserted for the sole purpose of convenience of reference, and do
not constitute part of this Agreement or in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.   11.7  
Binding Effect; Successors and Assigns       This Agreement shall be binding
upon and shall inure to the benefit of:

  (a)   the Company and its successors and assigns; and

10



--------------------------------------------------------------------------------



 



  (b)   Executive and to the benefit of Executive’s heirs, executors,
administrators and legal representatives. Executive’s duties and obligations
hereunder are personal and shall not be assignable or delegable in any manner
whatsoever.

    The Company may assign the obligations under this Agreement (subject to a
right of recourse by Executive to the Company in the event of any default under
the obligations to Executive hereunder), to an affiliate or to any intermediate
parent of the Company.   11.8   Waiver       The failure of either of the
parties hereto at any time, to enforce any of the provisions of this agreement
shall not be deemed or construed to be a waiver of any such provision, nor to in
any way affect the validity of this agreement or any provision hereof or the
right of either of the parties hereto, to thereafter enforce each and every
provision of this Agreement. No waiver of any breach of any of the provisions of
this Agreement shall be effective unless set forth in a written instrument
executed by the party against whom or which enforcement of such waiver is
sought, and no waiver of any such breach shall be construed or deemed to be a
waiver of any other or subsequent breach.   11.9   Warranty and Capacity to
Contract       The Company and Executive hereby represent and warrant to the
other that:

  (a)   they have full power and authority to execute this Agreement, and to
perform their respective obligations hereunder;     (b)   such execution,
delivery and performance will not (and with the giving of notice or lapse of
time or both would riot) result in any breach of any agreements or other
obligations to which Executive or the Company is otherwise bound; and     (c)  
this Agreement is a valid binding obligation on Executive and the Company.

11.10   Arbitration       Except to the extent necessary for Executive or the
Company to enforce rights under Section 11.9 above, or for the Company to
enforce its rights under Section 10 above, or for the Executive to enforce his
rights under Section 8, above, any case or controversy arising among the parties
hereto under this Agreement, or the subject matter hereof, shall be settled by
binding arbitration in Canton, Ohio under the then prevailing rules of the
American Arbitration Association. The decision of the arbitrators shall be final
and binding and the party against whom the award is rendered (“the
non-prevailing party”) shall be specifically instructed in any such award to pay
all reasonable attorney’s fees, disbursements of the prevailing party’s legal
counsel, arbitration costs, expenses and filing fees incurred by the prevailing
party in the arbitration proceeding. The American Arbitration Association shall
appoint three (3) arbitrators to preside at the said arbitration proceeding and
the arbitrators will determine in their decision and award, which is the
prevailing party, which is the non-prevailing party, the amount of the fees and
expenses of the prevailing party and the amount of the arbitration expenses. The
arbitrators will render their award, upon the concurrence of at least two (2) of
their number, no later than thirty (30) days after the conclusion of the
arbitration proceedings. Judgment may be entered on the award of the arbitrators
and may be enforced in any court of competent jurisdiction.

11



--------------------------------------------------------------------------------



 



11.11   Remedies       All remedies hereunder are cumulative, are in addition to
any other remedies provided by law and may be exercised concurrently or
separately, and the exercise of any one remedy shall not be deemed to be an
election of such remedy exclusively or to preclude the exercise of any other
remedy. No failure or delay in exercising any right or remedy shall operate as a
waiver thereof or modify the terms of this Agreement.   11.12   Survival      
Anything contained in this Agreement to the contrary notwithstanding, the
provisions of Section 8; and Section 9; and Section 10; and Section 11.1; and
the other provisions of this Section 11 (to the extent necessary to effectuate
the survival of Section 11) shall survive termination of this Agreement and any
termination of Executive’s contract hereunder.   11.13   Costs of Preparation
and Negotiation of Agreement       The Company shall be fully responsible for
payment of its own costs and expenses incurred in the preparation and
negotiation of this Agreement and all documents related thereto.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.
BY CHRISTOPHER R. SACH   /s/ Christopher R. Sachs____(“Executive”)
Executed at Canton, OH on February 2, 2006

     
/s/ Dennis C. Rushovich
 
Dennis C. Rushovich, CEO
   
 
   
BY HARTVILLE GROUP, INC.
   

Executed at Canton, OH on February 2, 2006

12



--------------------------------------------------------------------------------



 



Exhibit A — Position Description

     
Titles:
  Chief Financial Officer of Hartville Group, Inc
Reporting Lines:
  Chief Executive Officer of Hartville Group, Inc

Responsibilities and Duties with regard to Companies Managed by Executive
As provided in Bylaws of Hartville Group Inc.

13